Judgment reversed upon the law and the facts, with costs to the appellant, and judgment directed for the plaintiff, with costs. In our opinion, the zoning ordinance of the village of Kensington, in so far as it restricts the use of premises on the easterly side of Middle Neck road to residential purposes only, is unreasonable and, therefore, invalid. Inconsistent findings of fact and conclusions of law are reversed and new findings will be made in accordance herewith. Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ., concur. Settle order on notice.